DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-6 are currently pending. 
Claim(s) 4 and 6 have been withdrawn. 

Election/Restrictions
Applicant’s election without traverse of Species A (claims 1-3 and 5) in the reply filed on 02/03/2022 is acknowledged.
Claims 4 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected solar cell device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2014/0076398, Gordon et al.
Regarding claim 1
	Gordon teaches an optical element (corresponding to a spherical gradient index lens) [Abstract] comprising: 
a continuous gradient index distribution area the lens has which is configured to continuously attenuate gradient index from a center of the optical element in a radial direction (a radially symmetric refractive index profile) [paragraphs 0003, 0008-0009 and 0055]; and 
a first medium (core) at the center [Figs. 1A-1B and 6, paragraphs 0009-0011 and 0055], the first medium including an area where absolute value of imaginary part of a complex refractive index is greater than zero (the core has substantially constant refractive index) [Figs. 1A-1B and 6, paragraphs 0009-0011 and 0055]. 
Regarding claim 2
	Gordon teaches the optical element as set forth above, wherein when a refractive index of the continuous gradient index distribution area is N (1.1-2.0) [paragraph 0014], a radius from the center is r (0≤r≤1) [paragraph 0008], a maximum value of the radius r is r0, and N0 is a constant (air i.e., N0 = 1) [paragraph 0047], 
                
                    N
                    ≥
                    
                        
                            N
                        
                        
                            0
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            r
                                        
                                        
                                            0
                                        
                                    
                                
                                
                                    r
                                
                            
                        
                    
                
            
is fulfilled. 
Regarding claim 3
	Gordon teaches the optical element as set forth above, wherein when a refractive index of a contact area between the first medium (core) and the continuous gradient max (Nmax=1.4-2) [paragraph 0011], a radius of the contact area is rc (0.05 to about 0.95 of the radius of the lens, e.g., 0.6) [paragraphs 0009, 0015 and 0055], a maximum value of a radius r of the optical element is r0 (0≤r≤1) [paragraph 0008], N0 is a constant (N0 = 1 for air) [paragraphs 0047], and m is a constant of 1 or more, and 
                
                    
                        
                            N
                        
                        
                            m
                            a
                            x
                        
                    
                    =
                    
                        
                            N
                        
                        
                            0
                        
                    
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    0
                                                
                                            
                                        
                                        
                                            
                                                
                                                    r
                                                
                                                
                                                    c
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                            m
                        
                    
                
            

is fulfilled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0076398, Gordon et al. in view of US 2015/0192258, Ohno et al.
Regarding claim 6
Ohno teaches a lighting apparatus (LED lighting device 10) [Abstract, Fig. 1 and paragraph 0022] comprising: 
an optical element (12) [Fig. 1 and paragraphs 0022 and 0026];
a first medium (phosphor carrier 220) [Fig. 11 and paragraph 0120]; and 
a light source (11) [Fig. 1 and paragraph 0023], wherein: 
the first medium is a fluorescent body (13) [paragraph 0027-0028], the light source is configured to emit light of a first wavelength [paragraph 0023], and the fluorescent body (13) is configured to absorb the light of the first wavelength [paragraph 0027], convert the light of the first wavelength to light of a second wavelength longer than the first wavelength, and emit the light of the second wavelength [paragraphs 0027-0028].
Ohno does not teach an optical element as set forth in claim 1.

The optical element of Gordon achieving perfect imaging for optical and solar frequencies and maximum concentration thereby providing high flux concentration [Abstract, paragraphs 0003, 0016].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting apparatus of Ohno to comprise the optical element of Gordon in order to achieve perfect imaging for optical and solar frequencies and maximum concentration thereby providing high flux concentration [Gordon, Abstract, paragraphs 0003, 0016].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721